Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 03/23/22 is acknowledged.  The traversal is on the ground(s) that the dependent claims are similar and complement one another.  This is not found persuasive because the search and consideration of the claim is significantly different and would be a burden. In fact, applicant, see page 2 of the Election, admits the difference between claim 1 and 27 in which “Claim 37 generates such content-aware metadata for a video; and Claim 1 performs playback of a video having such content-aware metadata.” Yes, examiner acknowledges the complementing and being unable to get metadata without generating it, however, the claims are significantly different searches. One claim merely receives already known metadata, for example as a second file, see claim 3, and the other does the analysis to generate the metadata.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of  receiving a video file containing metadata about what is present in the video data to eventually playback the video file with a dynamic adjustment based upon the metadata and the dimensions of the screen playing the video. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “playback device” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “playback device” is recited at a high level of generality as performing generic functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2010/158099 A1] in view of D2 [US 2010/0042642 A1].
Claim 1: A method comprising:
(a) receiving a video file, and receiving content-aware metadata about visual objects that are depicted by said video file; [D1, Figure 1B and [0019 and 0032-0033]] D1 teaches the video file input and the metadata file associated with the video file.
(b) dynamically adjusting playback of said video file, on a video playback device, based cumulatively on at least (I) said content-aware metadata, and [D1, Figure 1B and [0019 and 0032-0033]] D1 teaches certain events which are to be triggered by a media player during playback. Parameters specifying such events and their exact timing may be stored as metadata in a file associated with the digital video, and be identified according to frame number or playback time. The metadata is further provided to be known as content-aware metadata and may refer to information that describes or identifies a video content feature, including, but not limited to: a region of interest (ROI) within the video content (e.g., a particular portion or encoding aspect of a video display region, one or more video frames, etc.), an object within the content (e.g., shape, color region, etc.), motion characteristics of video objects (e.g., local motion vectors of a shape within the video content), regions having a particular color, text displayed within or otherwise obtained from the video (e.g., as a graphical element of the video, as sub-title information, menu items, text obtained from or by processing an audio track, or the like), shape, edge or other identifying characteristic, scene change information, scene fingerprint, scene complexity, identification of background and foreground regions, texture descriptors, and the like. In some embodiments, features identified and/or described by content-aware metadata may be generally referred to as a ROI and/or an “object.” Content-aware metadata may be embodied as text data (e.g., UTF-8 encoded strings), formatted data (e.g., XML), compressed binary data, or the like. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the multiple embodiments of D1 wherein the base embodiment for receiving the file and further adjusting the playback file could include that adjustment being done based upon the metadata. Further it would have been obvious to combine D1 with the teachings of D2, wherein see 0023, teaches the metadata includes the playback size adjustment in which it could be actual, two times, full screen, etc. One skilled in the art would have been motivated to modify in this manner in order to utilize the screen adjustment as a type of data in dynamic adjustment. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AMANDEEP SAINI/
 Primary Examiner, Art Unit 2661